Exhibit 10.54
CON-WAY INC.
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES AND KEY EMPLOYEES
AMENDED AND RESTATED DECEMBER 2008
Preamble
WHEREAS, the purpose of this Plan is to enhance the motivational value of the
salaries and incentive compensation of a select group of management or highly
compensated employees who contribute materially to the continued growth,
development and future business success of the Company and its Subsidiaries by
providing them the opportunity to defer cash compensation; and
WHEREAS, the Plan is intended to aid the Company and its Subsidiaries in
attracting and retaining key employees and give them an incentive to increase
the profitability of the Company and its Subsidiaries; and
WHEREAS, the Company has been treating amounts deferred on and after January 1,
2005, in good faith compliance with Code Section 409A and the regulations and
Internal Revenue Service guidance (including Notice 2005-1) thereunder; and
WHEREAS, effective January 1, 2008, the Company amended and restated the Plan to
comply with the provisions of Code Section 409A and the regulations and Internal
Revenue Service guidance thereunder.
WHEREAS, the Company hereby further amends and restates the Plan for additional
Code Section 409A compliance purposes, effective January 1, 2009. For the period
from January 1, 2005 through December 31, 2008, the Plan observed operational
compliance with Code section 409A, in accordance with transitional guidance
issued by the Internal Revenue Service.
ARTICLE 1
Definitions
For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

- 1 -



--------------------------------------------------------------------------------



 



1.1   “Account Balance” means the sum of (i) amounts credited to a Participant’s
Dollar-Denominated Account, plus (ii) Phantom Stock Units credited to a
Participant’s Phantom Stock Account, reduced by (iii) all distributions made
pursuant to the terms and conditions of this Plan. Amounts credited to a
Participant’s Dollar-Denominated Account shall derive from Base Annual Salary
Deferral Amounts, Bonus Deferral Amounts, and LTIP Deferral Amounts.   1.2  
“Administrative Appendix” means the rules and procedures governing the
administration of this Plan, as set forth in a separate appendix which by this
reference is specifically incorporated into this Plan.   1.3   “Base Annual
Salary” means a Participant’s base annual salary that is scheduled to be paid in
the normal course through the Company’s regular payroll cycles to a Participant
for each Plan Year, determined as of the first day of that year, excluding
bonuses, commissions, overtime, incentive payments, non-monetary awards, and
other fees, before reduction for compensation deferred pursuant to all
qualified, nonqualified and Code Section 125 plans and all qualified
transportation fringe benefits of the Company or any Subsidiary under Code
Section 132(f).   1.4   “Base Annual Salary Deferral Amount” means, for any Plan
Year, that portion of a Participant’s Base Annual Salary that a Participant
elects to have and is deferred under the Plan for that Plan Year. In the event
of Disability or of a Separation from Service prior to the end of a Plan Year,
such year’s Base Annual Salary Deferral Amount shall be the actual amount
withheld prior to such event. In the event the portion of a Participant’s Base
Annual Salary actually payable with respect to a given payroll period is less
than the amount scheduled to be deferred, then no amount shall be deferred with
respect to that payroll period for that Participant, either before, during or
after the payroll period.   1.5   “Beneficiary” means one or more persons,
trusts, estates or other entities, designated in accordance with the Plan, that
are entitled to receive benefits under this Plan upon the death of a
Participant.   1.6   “Board” means the Board of Directors of the Company.   1.7
  “Bonus” means any and all bonuses or incentive compensation, other than an
LTIP Award, earned by a Participant in a Plan Year (whether or not earned on the
basis of services performed over an annual period) under any cash bonus or
incentive plan or program of the Company or any Subsidiary, and whether or not
paid in such Plan Year.   1.8   “Bonus Deferral Amount” means that portion of a
Participant’s Bonus that a Participant elects to have and is deferred under the
Plan for any one Plan Year.   1.9   “Change in Control” means the occurrence of
an event described in Code Section 409A(a)(2)(A)(v) or the final Treasury
Regulations issued thereunder, with respect to the Company or the Participant’s
Employer.

- 2 -



--------------------------------------------------------------------------------



 



1.10   “Claimant” means any Participant or Beneficiary of a deceased Participant
who makes a claim for determination under the Plan.   1.11   “Code” means the
Internal Revenue Code of 1986, as amended.   1.12   “Committee” means the
Compensation Committee of the Board or its delegates.   1.13   “Common Stock”
means the common stock, par value $0.625 per share, of the Company.   1.14  
“Company” means Con-way Inc., a Delaware corporation.   1.15   “Compliance
Appendix” means the separate appendix setting forth transition rules used for
administration of the Plan implemented as a good faith effort to comply with
Code Section 409A prior to the effective date of the final Treasury regulations
thereunder, which by this reference is specifically incorporated into this Plan.
  1.16   “Con-way Administrative Committee” means the committee delegated by the
Compensation Committee to serve as the named fiduciary of the Company’s
tax-qualified retirement plans.   1.17   “Disability” means the Participant
either (a) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (b) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering the Participant’s
Employer. Notwithstanding the foregoing to the contrary, a Participant will be
deemed disabled if determined to be totally disabled by the Social Security
Administration. Disability determinations will be made by the Plan
Administrator.   1.18   “Distribution Event” shall mean: (a) in the case of a
withdrawal for an Unforeseeable Financial Emergency, the date the Committee
approves the payout, provided that a Distribution Event shall only be deemed to
have occurred for the portion of the Participant’s Account Balance that is
approved to be paid out, (b) in the case of a Retirement Benefit, the date of
Retirement, (c) in the case of death, the date of death, (d) in the case of a
Pre-Retirement Survivor Benefit, the date of death, (e) in the case of a
Pre-Retirement Distribution, the first day of the Plan Year chosen by the
Participant on the Election Form for such distribution, and (f) in the case of a
Termination Benefit, the date of Separation from Service due to Termination of
Employment.   1.19   “Dividend Equivalent” means an amount representing the
dividend paid on that number of shares of Common Stock equal to the number of
Phantom Stock Units credited to a Participant’s Phantom Stock Account as of the
record date for such dividend.

- 3 -



--------------------------------------------------------------------------------



 



1.20   “Dollar-Denominated Account” shall mean that portion of a Participant’s
Account Balance that is not credited to such Participant’s Phantom Stock
Account.   1.21   “Election Period” means either the Annual Election Period or,
for newly eligible Participants, the Initial Election Period, each determined as
follows:

  (a)   Annual Election Period. “Annual Election Period” means, for each Plan
Year, the designated period during which Participants may submit their elections
to defer compensation. The Plan Administrator has discretion to establish the
Annual Election Period and may establish different Annual Election Periods for
different types of compensation, provided that annual elections must become
irrevocable not later than the time specified under Code section 409A. A
Participant’s deferral election with respect to Base Annual Salary and Bonus
compensation at an Annual Election Period must become irrevocable not later than
December 31 of the year preceding the year in which the Participant performs
services generating the Base Annual Salary and the Bonus compensation. Once
made, Annual Elections are irrevocable and can be cancelled only in cases of
Unforeseeable Financial Emergency and Disability, as discussed in Sections 4.2
and 8.1, respectively.     (b)   Initial Election Period. The Initial Election
Period for any employee who first becomes a Participant after the first day of
the Plan Year ends on the day prior to his or her Plan Entry Date under
Section 2.3 (i.e., June 30). This deferral election relates only to compensation
paid for services to be performed subsequent to the election and applies only to
Base Annual Salary. Bonus deferrals can be elected only during an Annual
Election Period.

1.22   “Election Form” means the form established from time to time by the Plan
Administrator that a Participant completes, signs and returns to make a deferral
election under the Plan. Deferral elections may be made in the format and manner
specified by the Plan Administrator (or its delegate), including electronically.
  1.23   “Employer” means the Company or any of its Subsidiaries that employs a
Participant.   1.24   “Fair Market Value” of a share of Common Stock as of a
particular date shall mean the Closing price per share of Common Stock on the
New York Stock Exchange on the last trading day immediately preceding such date.
  1.25   “LTIP Award” means the Participant’s Award granted under the Con-way
Inc. Value Management Plan or any other successor plan or program, as well as
any other cash-based or equity-based long-term incentive programs established
under Section 13 of the Con-way Inc. 2006 Equity and Incentive Plan, as amended
from time to time, as an Other Stock-Based or Cash-Based Award (the “Long Term
Incentive Plan”).

- 4 -



--------------------------------------------------------------------------------



 



1.26   “LTIP Deferral Amount” means, for any award cycle, that portion of a
Participant’s LTIP Award that a Participant elects to have and is deferred under
the Plan for that award cycle.   1.27   “Participant” for any Plan Year means
any employee of an Employer who is selected to participate in the Plan for such
Plan Year by the Committee and commences participation in accordance with
Article 2.   1.28   “Phantom Stock Account” shall mean that portion of a
Participant’s Account Balance which is credited with Phantom Stock Units.   1.29
  “Phantom Stock Unit’” shall mean a unit which shall at all times be equal in
value to one whole share of Common Stock.   1.30   “Plan” means the Company’s
2005 Deferred Compensation Plan for Executives and Key Employees, Amended and
Restated December 2008, as evidenced by this instrument, as further amended from
time to time, and as supplemented by the Administrative Appendix and the
Compliance Appendix.   1.31   “Plan Administrator” means the Committee, or any
person or persons to whom the Committee delegates its authority or any portion
thereof.   1.32   “Plan Entry Date” means the date on which an employee selected
by the Committee to participate in the Plan initially commences participation in
the Plan in accordance with Article 2.   1.33   “Plan Year” means the period
beginning on January 1 of each year and continuing through December 31 of that
year.   1.34   “Plan Year Account Balance” means that portion of a Participant’s
Account Balance that is attributable to deferrals (and earnings thereon) made
pursuant to an Election Form for a given Plan Year.   1.35   “Pre-Retirement
Distribution” means the payout set forth in Section 4.1 below.   1.36  
“Pre-Retirement Survivor Benefit” means the benefit set forth in Article 6
below.   1.37   “Prime Rate” means the published Bank of America prime rate, or
such other rate as the Committee may select. For each calendar quarter, the rate
shall be the published rate in effect as of the first day of such quarter.  
1.38   “Retirement”, “Retires” or “Retired” means the Employee leaves employment
with the Employer on account of (i) early retirement as defined in the Con-way
Inc. Pension Plan (“Pension Plan”), if the Participant elects within 60 days
from the last day of regular employment to receive monthly pension benefits
under such Pension Plan starting on the

- 5 -



--------------------------------------------------------------------------------



 



    first day of the month following the last day of employment, or (ii) normal
or deferred retirement under such Pension Plan.   1.39   “Retirement Benefit”
means the benefit set forth in Article 5.   1.40   “Separation from Service”
means the termination of a Participant’s employment with the Company and each of
its Subsidiaries (whether or not the Subsidiary participates in this Plan) on
account of death, Retirement or Termination of Employment. A Separation from
Service is deemed to have occurred for purposes of this Plan on the date when
the Participant and the Company reasonably anticipate that the level of bona
fide services to be provided by the Participant will be permanently reduced to
49 percent or less of the average level of bona fide services provided in the
immediately preceding period of 12 consecutive months.       If the Participant
is on a paid leave of absence, the Participant shall continue to be considered
employed by the Employer and be treated as providing services at a level equal
to the level of services that the Participant would have been required to
perform to earn the amount of compensation paid during the paid leave of
absence; deferral elections, if any, made by such Participant for that Plan Year
shall continue to apply.       If the Participant is on an unpaid leave of
absence, in the absence of a Termination of Employment within the meaning of
this Plan, the Participant shall continue to be considered employed by the
Employer; the Participant shall be excused from making deferrals until the
earlier of the date the leave of absence expires or the Participant returns to a
paid employment status. Upon such expiration or return, deferrals shall resume
for the remaining portion of the Plan Year in which the expiration or return
occurs, based on the deferral elections, if any, made for that Plan Year, with
no make-up for the period of the leave of absence.   1.41   “Specified Employee”
means an individual who, as of the date of his or her Separation from Service,
meets the requirements to be a “key employee” as defined in Code Section
416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the regulations
thereunder and without regard to Section 416(i)(5)) at any time during the
12-month period ending on the Specified Employee Identification Date. For
purposes of this determination, the Specified Employee Identification Date is
each December 31 and the Specified Employee Effective Date is the April 1
following such Identification Date. If the individual is a key employee as of a
Specified Employee Identification Date, the individual is treated as a “key
employee” for purposes of this section for the entire 12-month period beginning
on the Specified Employee Effective Date. The terms “Identification Date” and
“Effective Date” for purposes of this paragraph have the meanings specified in
Treasury Regulation 1.409A-1(i)(3) and (4).   1.42   “Spouse” has the meaning
set forth in the Defense of Marriage Act of 1996 (P. L. 104-199), as amended.
(As of January 1, 2005, this definition is a legal union between one man and one
woman as husband and wife.)

- 6 -



--------------------------------------------------------------------------------



 



1.43   “Subsidiary” means any entity in an unbroken chain of entities beginning
with the Company if each of the entities other than the last entity in the
unbroken chain owns at least 50% of the other entities in such chain.   1.44  
“Termination Benefit” means the benefit set forth in Article 7.   1.45  
“Termination of Employment” has the meaning set forth in Treasury Regulation
1.409A-1(h)(1)(ii). In the case of an unpaid leave of absence, a Termination of
Employment is presumed on the earlier of (i) the date the Participant loses his
or her statutory or contractual right to re-employment (but not sooner than six
(6) months after the unpaid leave of absence began) or (ii) the date that there
is no longer a reasonable expectation that the Participant will return to
perform services for the Company.   1.46   “Unforeseeable Financial Emergency”
means a severe financial hardship to the Participant resulting from (i) an
illness or accident of the Participant, the Participant’s spouse, a designated
beneficiary of the Participant, or a dependent (as defined in Code Section 152
without regard to Sections 152(b)(1), (b)(2), and (d)(1)(8)) of the Participant,
(ii) loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not covered by insurance, for example,
not as a result of a natural disaster), or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. For example, the imminent foreclosure of or eviction of the
Participant’s primary residence may constitute an Unforeseeable Financial
Emergency. In addition, the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication, may constitute an Unforeseeable Financial Emergency. Finally, the
need to pay for the funeral expenses of a spouse, beneficiary, or a dependent
(as defined herein) may also constitute an Unforeseeable Financial Emergency.
Except as may be otherwise provided in the Treasury Regulations under Code
section 409A, the purchase of a home and the payment of college tuition are not
Unforeseeable Financial Emergencies.

ARTICLE 2
Selection, Eligibility, Enrollment

2.1   Selection by Committee; Eligibility. The ongoing ability to make elective
deferrals into the Plan shall be limited to a select group of management or
highly compensated employees of the Company and its Subsidiaries. Prior to
January 1 and July 1 of each Plan Year, the Committee shall select those
employees who shall be eligible to make deferrals into the Plan for that Plan
Year.   2.2   Enrollment Requirement. Notice of eligibility to defer shall be
given by the Plan Administrator and shall be deemed effective when given. The
Plan Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary and
appropriate.

- 7 -



--------------------------------------------------------------------------------



 



2.3   Commencement of Participation: Plan Entry Date. The Plan Entry Date for
employees selected in accordance with Section 2.1 shall be the earlier to occur
of January 1 (i.e., the first day of the Plan Year) or July 1 (i.e.,
commencement of participation mid-year) immediately following such selection.
With respect to an Initial Deferral Election, a newly eligible Participant can
commence making elective deferrals into the Plan on his or her initial Plan
Entry Date only if the Participant timely submits an election form and otherwise
meets all of the enrollment requirements as of the Plan Entry Date. In no case
shall a Participant be permitted to defer any compensation earned before his or
her applicable Plan Entry Date.   2.4   When Participation Ends. Generally, an
individual remains a Participant as long as he or she has an Account Balance
that has not yet been entirely distributed. However, if, prior to a
Participant’s Separation from Service, a Participant has ceased to be a member
of a select group of management or highly compensated employees of the Company
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(4) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), such Participant’s
deferral elections shall continue for the remainder of the Plan Year to which
the deferral elections relate. However, the Participant shall become ineligible
to defer compensation under the Plan effective with the next Plan Year, and the
Participant shall not re-establish eligibility to defer compensation until such
time as he or she once again becomes a member of a select group of management or
highly compensated employees, and even then can enter only on the first day of
the Plan Year subsequent to again becoming eligible to make deferrals into the
Plan. The Participant’s Account Balance will be distributed at the time and in
the form specified by the terms of the Plan and the Participant’s elections.  
2.5   Effect of Rehire. In the event a Participant Separates from Service and
subsequently resumes providing services to the Company or any Subsidiary, such
service shall have no effect on the time or form of any Plan payments being made
to the Participant as of the date Participant’s services resume.

ARTICLE 3
Returns Credited to Account Balances

3.1   Plan Year Account Balances. Base Annual Salary Deferral Amounts and Bonus
Deferral Amounts deferred by a Participant with respect to a Plan Year will be
tracked within a separate Plan Year Account Balance maintained for each such
Plan Year.   3.2   Returns and Crediting of Phantom Stock Units and Dividend
Equivalents During Deferral Period. Prior to distribution, returns in respect of
a Participant’s Dollar-Denominated Account and Phantom Stock Units in respect of
a Participant’s Phantom Stock Account shall be credited as provided in the
Administrative Appendix.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE 4
Pre-Retirement Distribution
Unforeseeable Financial Emergencies

4.1   Pre-Retirement Distributions.

  (a)   In the event that a participant elects to defer a Base Annual Salary
Deferral Amount, an Bonus Deferral Amount and/or an LTIP Deferral Amount in a
Plan Year, such Participant may, subject to subsection (b), elect to receive
all, but not less than all, of the amounts so deferred as a lump sum
distribution (a “Pre-Retirement Distribution”) on a specified date prior to such
Participant’s Retirement. The Pre-Retirement Distribution shall be in an amount
equal to the amounts so deferred, plus returns credited in accordance with
Article 3, and shall be paid within sixty (60) days following the first day of
the Plan Year chosen by the Participant on the Election Form for such
distribution. The earliest date that a Participant may receive a Pre-Retirement
Distribution is five (5) years after the first day of the Plan Year in which
such deferral occurs (i.e., the Plan Entry Date for Base Annual Salary
deferrals, the first day of the performance period for Bonus deferrals (or, for
newly eligible Participants, the Participant’s initial eligibility date), and
the first day of the award cycle for LTIP Award deferrals).     (b)   If a
Participant who has elected one or more Pre-Retirement Distributions has a
Separation from Service due to Retirement or Termination of Employment (or
before the start of the Plan Year chosen by the Participant for such
Pre-Retirement Distribution, the Participant’s Account Balance shall be paid at
the time and in the form elected by the Participant in accordance with
Sections 5.2 or 7.2 respectively and not as the elected Pre-Retirement
Distribution.

4.2   Withdrawal Payout, Election Cancellation for Unforeseeable Financial
Emergencies. If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Committee to (i) cancel
Participant’s existing deferral elections (if any) and/or (ii) receive a partial
or full payout from the Plan. The Committee may, in its sole discretion, accept
or deny such petition. Any cancellation or payout shall not exceed the lesser of
the Participant’s Account Balance, calculated as if such Participant were
receiving a Termination Benefit, or the amount necessary to satisfy such
Unforeseeable Financial Emergency plus amounts necessary to pay federal, state,
local or foreign income taxes and penalties reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
Amounts available to the Participant due to the cancellation of the
Participant’s deferral election for the remainder of the Plan Year must be taken
into account in determining the amount necessary to satisfy the emergency need.
If the petition for a cancellation and/or payout is approved, cancellation shall
take effect upon the date of approval and any payout shall be made within sixty
(60) days of the date of

- 9 -



--------------------------------------------------------------------------------



 



    approval.In the event of a cancellation or payout, the Participant may not
make up the lost deferral opportunity.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, that Participant’s Account Balance,   5.2   Payment of
Retirement Benefit. A Participant may elect on the Election Form prior to the
beginning of each Plan Year to receive the Retirement Benefit in a lump sum or
in quarterly payments over a period of five (5) or ten (10) years; provided,
however, that if a Participant fails to properly make such an election, the form
of payment of the Retirement Benefit shall be a lump sum. The lump sum payment
shall be made within sixty (60) days of the Participant’s Retirement. For
purposes of payment, the Participant’s Account Balance shall be divided into
subaccounts, one for each Plan Year elected by the Participant. Any installment
payment shall be made in accordance with Article 3 and the Administrative
Appendix. Notwithstanding the foregoing –

  (a)   If the balance in a Participant’s Dollar-Denominated Account plus the
Fair Market Value of the shares of Common Stock underlying the Phantom Stock
Units credited to such Participant’s Phantom Stock Account is equal to or less
than $25,000 on the date of Retirement, such Account Balance shall be paid to
the Participant in a lump sum as soon as practicable following the date of such
Retirement (subject to Section 5.2(b),     (b)   If the Participant is a
Specified Employee, the lump sum may not be paid, and installments may not
commence before the date which is six (6) months after the date of Separation
from Service (or, if earlier, the date of death of the Participant). Any such
lump sum or installment payments that were scheduled to be paid during the six
(6) months after the Separation from Service but which were delayed pursuant to
this Section 5.2(b), shall be paid as soon as administratively practicable
following the date which is six (6) months after the date of Separation from
Service. Any lump sum or installment payments that were originally scheduled to
be paid following the six (6) months after the Separation from Service shall
continue to be paid according to their pre-determined schedule.

5.3   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payment(s) shall continue and shall be
paid to the Participant’s Beneficiary in the same manner as such payment(s)
would have been paid to the Participant had the Participant survived.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. If a Participant Separates from Service
on account of death, the Participant’s Beneficiary shall receive a
Pre-Retirement Survivor Benefit equal to the Participant’s Account Balance as of
the date of death.   6.2   Payment of Pre-Retirement Survivor Benefit. The
Pre-Retirement Survivor Benefit shall be paid to the Participant’s Beneficiary
in a lump sum within sixty (60) days of the Committee’s receiving proof of the
Participant’s death.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. If a Participant Separates from Service on account of
Termination of Employment, the Participant shall receive a Termination Benefit
which shall be equal to the Participant’s Account Balance determined as of the
date of the Termination of Employment.   7.2   Payment of Termination Benefit.
The Termination Benefit shall be the then current Account Balance as of the date
of Participant’s Termination of Employment, paid in a lump sum within sixty
(60) days after the Termination of Employment or in installments as the
Participant elected on the Election Form in effect at the time of the
Termination of Employment under the rules in 5.2; provided, however, that if the
Participant failed to properly make such an election, the form of payment of the
Termination Benefit shall be a lump sum. For purposes of payment, the
Participant’s Account Balance shall be divided into subaccounts, one for each
form elected by the Participant. Notwithstanding the foregoing:

  (a)   If the balance in a Participant’s Dollar-Denominated Account plus the
Fair Market Value of the shares of Common Stock underlying the Phantom Stock
Units credited to such Participant’s Phantom Stock Account is equal to or less
than $25,000 on the date of such Participant’s Termination of Employment, such
Account Balance shall be paid to the Participant in a lump sum as soon as
practicable following the date of such Termination of Employment (subject to
Section 7.2(c)).     (b)   If the Participant experiences a Termination of
Employment within one year after a Change in Control, the Termination Benefit
shall be paid in a lump sum within twenty (20) days of the Termination of
Employment (subject to Section 7.2(c)).     (c)   If the Participant is a
Specified Employee, the lump sum may not be paid, and installments may not
commence before the date which is six (6) months after the

- 11 -



--------------------------------------------------------------------------------



 



      date of Termination of Employment (or, if earlier, the date of death of
the Participant). Any such lump sum or installment payments that were scheduled
to be paid during the six (6) months after the Termination of Employment but
which were delayed pursuant to this subsection (c) shall be paid as soon as
administratively practicable following the date which is six (6) months after
the date of Termination of Employment. Any lump sum or installment payments that
were originally scheduled to be paid following the six (6) months after the
Termination of Employment shall continue to be paid according to their
pre-determined schedule.

ARTICLE 8
Disability Waiver and Benefit

8.1   Disability Waiver. Existing deferral elections for a Participant who is
determined by the Committee to be suffering from a Disability shall be
prospectively cancelled for the remainder of the Plan Year, such that the
Participant shall be excused from fulfilling that portion of the Base Annual
Salary Deferral Amount or Bonus Deferral Amount commitment that would otherwise
have been withheld from a Participant’s Base Annual Salary or Bonus for the Plan
Year or portion thereof during which the Participant has a Disability, with no
make-up for the period of Disability.   8.2   Disability Benefit. A Participant
suffering a Disability shall for benefit purposes under this Plan and subject to
Section 1.40, continue to be considered an employee and shall be eligible for
the benefits provided for in Articles 4, 5, 6 or 7 in accordance with the
provisions of those Articles.

ARTICLE 9
Termination. Amendment or Modification

9.1   Termination. The Company reserves the right to terminate the Plan at any
time. Upon termination of the Plan, the Company may elect to accelerate
distribution of Participant accounts, but only if the accelerated distribution
would not result in additional tax to the Participants under Code Section 409A.
  9.2   Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part, provided, however, that no amendment or modification shall
deprive a Participant or a Beneficiary of a material right accrued hereunder
prior to the date of the amendment or materially and adversely affect the
payment of benefits to any Participant or Beneficiary who has become entitled to
the payment of benefits under the Plan as of the date of the amendment or
modification unless the Participant or Beneficiary so affected consents in
writing to the amendment or modification. Notwithstanding the foregoing, the
Company may amend the Plan retroactively to the extent the Company is of the
opinion that such

- 12 -



--------------------------------------------------------------------------------



 



    an amendment is required to avoid the imposition of additional tax
liabilities on a Participant under Code Section 409A or to conform the Plan to
the provisions and requirements of any applicable law, provided that no such
amendment may reduce any Participant’s Account Balance. No such amendment shall
be considered prejudicial to any interest of a Participant or Beneficiary
hereunder. Finally, while the ability to amend the Plan generally rests with the
Company, acting through its Board, the provisions set forth in the
Administrative Appendix or the Compliance Appendix may be amended either by the
Company or the Plan Administrator.

9.3   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6 or 7 of the Plan shall completely discharge all obligations to
a Participant under this Plan.

ARTICLE 10
Administration

10.1   Plan Sponsor and Administrator. The Company is the Plan Sponsor. The
Committee is the Plan Administrator.   10.2   Powers and Authority of the
Company. The Company, acting through the Committee, has the following absolute
powers and authority under the Plan:

  (a)   To amend or terminate the Plan, at any time and for any reason (subject
to Sections 9.1 and 9.2);     (b)   To determine the amount, timing, vesting,
and other conditions applicable to Plan contributions and benefits;     (c)   To
set aside funds to assist the Company to meet its obligations under this Plan,
provided that the funds are set aside in a manner that does not result in
immediate taxation to Participants;     (d)   To establish investment policy
guidelines applicable to funds (if any) set aside under (c);     (e)   To
establish one or more grantor trusts (as defined in Code Section 671 et seq.) to
facilitate the payment of benefits under the Plan;     (f)   To take any such
other actions as it deems advisable to carry out the purposes of the Plan; and  
  (g)   To delegate its authority to any officer, employee, committee or agent
of the Company, as it deems advisable for the effective administration of the
Plan.

- 13 -



--------------------------------------------------------------------------------



 



10.3   Plan Administrator. The Company has appointed the Committee to act as
Plan Administrator. All actions taken by the Committee, or by its delegate, as
Plan Administrator will be conclusive and binding on all persons having any
interest under the Plan, subject only to the claims procedures in the
Administrative Appendix. The Company intends the Plan to meet the requirements
of Code Section 409A, the regulations thereunder, and any additional guidance
provided by the Treasury Department. The Plan Administrator shall interpret the
Plan in such a way as to meet such requirements. The Plan Administrator has the
following powers and authority under the Plan:

  (a)   In the exercise of its sole, absolute, and exclusive discretion, to
construe and interpret the terms and provisions of the Plan, to remedy and
resolve ambiguities, to grant or deny any and all non-routine claims for
benefits and to determine all issues relating to eligibility for benefits;    
(b)   To authorize withdrawals due to Unforeseeable Financial Emergency;     (c)
  To carry out day-to-day administration of the Plan, including notifying
eligible employees of their eligibility to participate in the Plan and of the
provisions of the Plan, processing distributions, establishing enrollment
requirements, approving and processing Election Forms, providing Participants
with statements of Account and approving and processing changes in the time
and/or form of distributions;     (d)   To establish administratively reasonable
dates, times, and periods, to the extent that the terms of the Plan provide for
the Plan Administrator to do so;     (e)   To prepare forms necessary for the
administration of the Plan, including Election Forms, beneficiary designation
forms, investment designation forms, and any other form or document deemed
necessary to the effective administration of the Plan;     (f)   To approve and
adopt communications to be furnished to Participants explaining the material
provisions, terms, and conditions of the Plan;     (g)   To negotiate and
document agreements with Plan service providers;     (h)   To amend the Plan for
legal, technical, administrative, or compliance purposes, as recommended by
legal counsel;     (i)   To amend the Administrative Appendix and the Compliance
Appendix;     (j)   To work with Plan service providers to ensure the effective
administration of the Plan; and     (k)   To delegate its authority to any
officer, employee, committee or agent of the Company, as it deems advisable for
the effective administration of the Plan, any

- 14 -



--------------------------------------------------------------------------------



 



      such delegation to carry with it the full discretion and authority vested
in the Plan Administrator.

10.4   Binding Effect of Decisions. The finding, decision, determination or
action of the Committee or its delegate with respect to any question arising out
of or in connection with the administration, interpretation and application of
the Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon any and all persons having any interest in the Plan
unless determined, subject only to the Plan’s claims rules. No findings,
decisions or determinations of any kind made by the Plan Administrator or its
delegate shall be disturbed unless the Committee or its delegate has acted in an
arbitrary and capricious manner.   10.5   Indemnification. The Company shall
indemnify and hold harmless the named fiduciaries and any officers or employees
of the Company and its Subsidiaries to which fiduciary responsibilities have
been delegated from and against any and all liabilities, claims, demands, costs
and expenses including attorneys fees, arising out of an alleged breach in the
performance of their fiduciary duties under the Plan and ERISA, other than such
liabilities, claims, demands, costs and expenses as may result from the gross
negligence or willful misconduct of such person. The Company shall have the
right, but not the obligation, to conduct the defense of such person in any
proceeding to which this paragraph applies.   10.6   Stock Subject to the Plan.
Unless otherwise determined by the Board, shares of Common Stock utilized for
purposes of distributions of Plan benefits shall consist of shares held in the
Company’s treasury.   10.7   Equitable Adjustment. In the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash or Common Stock or other property), or recapitalization, Common
Stock split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event affects the Common Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary to any or all of the number of
Phantom Stock Units credited to Participants’ Phantom Stock Accounts and/or the
number and kind of shares of stock to which such Phantom Stock Units relate or
that may be thereafter be distributed in respect of amounts credited to a
Participant’s Phantom Stock Account.

ARTICLE 11
Miscellaneous

11.1   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Company or an Employer. Any and all of
the Company’s assets shall be, and

- 15 -



--------------------------------------------------------------------------------



 



    remain, its general, unpledged and unrestricted assets. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.   11.2   Employer’s Liability. An Employer
other than the Company shall have no liability to a Participant or a
Participant’s Beneficiary for payment of any benefits under the Plan.   11.3  
Company’s Liability. Amounts payable to a Participant or Beneficiary under this
Plan shall be paid from the general assets of the Company (including without
limitation the assets of any trust established to fund payment of obligations
hereunder) exclusively. A Participant’s right to Plan distributions shall be no
greater than the rights to payment of general, unsecured creditors of the
Company. The Company may establish one or more grantor trusts (as defined in
Code Section 671 et seq.) to facilitate the payment of benefits hereunder;
however, the Company shall not be obligated under any circumstances to fund its
financial obligations under the Plan. Any assets which the Company may acquire
or set aside to defray its financial liabilities shall be subject to the claims
of its general creditors in the event of the Company’s insolvency. The assets of
any such trust shall not, at any time, be located outside of the United States
or transferred outside of the United States.   11.4   Nonassignability. Neither
a Participant nor any other person shall have the right to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be unassignable and non-transferable. No part of the amounts payable
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, not be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.
Notwithstanding the preceding provisions of this section, the Committee will
recognize the provisions of a qualified domestic relations order as defined in
ERISA Section 206(d) that does not change the timing of the Participant’s
benefit payments.   11.5   Not a Contract of Employment. The adoption and
maintenance of the Plan shall not confer on any Participant any right to
continue in the employ of an Employer, and shall not interfere with the right of
an Employer to discharge any person without regard to the effect that such
discharge might have on the person as a Participant. This Plan shall only create
a contractual obligation on the part of the Company, and shall not be construed
as creating a trust or any fiduciary relationship.   11.6   Furnishing
Information. A Participant will cooperate with the Committee by furnishing any
and all information requested by the Committee and take such other actions as
may be requested in order to facilitate the administration of the Plan and the
payments of benefits hereunder.

- 16 -



--------------------------------------------------------------------------------



 



11.7   Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.   11.8   Governing Use. The provisions of
this Plan shall be construed and interpreted according to the laws of the State
of California, to the extent not preempted by Federal law.   11.9   Notice. Any
notice or filing required or permitted to be given to the Committee under this
Plan shall be sufficient if in writing and hand-delivered, or sent by registered
or certified mail, return receipt requested, to:

Con-way Inc. Compensation Committee
2005 Deferred Compensation Plan for Executives and Key Employees
2855 Campus Drive, Suite 300
San Mateo, California 94403

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   11.10   Successors. The provisions of this Plan shall be binding
upon and inure to the benefit of the Company and its successors and assigns and
the Participant, the Participant’s Beneficiaries, and their permitted successors
and assigns.   11.11   Spouse’s Interest. The interest in the benefits hereunder
of a Spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
Spouse in any manner, including but not limited to such Spouse’s will, nor shall
such interest pass under the laws of intestate succession.   11.12  
Incompetence. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or. to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate and/or such
indemnification of the Committee, the Company and the Participant’s Employer and
security, as it deems appropriate, in its sole discretion, prior to distribution
of the benefit. Any payment of a benefit shall be a payment for the account of
the Participant and the Participant’s Beneficiary, as the case may be, and shall
be a complete discharge of any liability under the Plan for such payment amount.

- 17 -



--------------------------------------------------------------------------------



 



11.13   Saving Clause. The Company intends the Plan to meet the requirements of
Code Section 409A, the regulations thereunder, and any additional guidance
provided by the Treasury Department. Any Plan provision that does not meet such
requirements shall be reformed so as to satisfy such requirements if such
reformation may be accomplished without substantially adversely affecting a
Participant’s benefits, and if in the good faith determination of the Committee
such result cannot be achieved, shall be treated as void. Moreover, for purposes
of applying the provisions of Code Section 409A to this Plan, each separately
identified amount to which Participant is entitled under this Plan shall be
treated as a separate payment. In addition, to the extent permissible under Code
Section 409A, any series of installment payments under this Plan shall be
treated as a right to a series of separate payments.   11.14   Legal Fees To
Enforce Rights. If the Company has failed to comply with any of its obligations
under the Plan or any agreement thereunder or, if the Company, the Participant’s
Employer or any other person takes any action to declare the Plan void or
unenforceable or institutes any litigation or other legal action designed to
deny, diminish or to recover from any Participant the benefits intended to be
provided, then the Company irrevocably authorizes such Participant to retain
counsel chosen by the Participant and agrees to pay the reasonable legal fees
and expenses of the Participant incurred in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Company, or any director, officer, shareholder or other person affiliated with
the Company, or any successor thereto in any jurisdiction, provided that such
Participant prevails in such action.   11.15   Payment of Withholding. As a
condition of receiving benefits under the Plan, the Participant shall pay the
Company and/or the applicable Employer not less than the amount of all
applicable federal, state, local and foreign taxes required by law to be paid or
withheld relating to the receipt or entitlement to benefits hereunder. The
Company may withhold taxes from any benefits paid and/or from Base Annual
Salary, Bonus, or LTIP Award, in its sole determination.   11.16   Coordination
with Other Benefits. The benefits provided for a Participant and Participant’s
Beneficiary under the Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of the Company
and its Subsidiaries. In no event shall distributions under the Plan prior to
Retirement have the effect of increasing payments otherwise due under the
various retirement plans of the Company arid its Subsidiaries.   11.17   LTIP
Deferral Amounts Previously Deferred. Code Section 409A may apply to the 2005
and 2006 portions of the LTIP Deferral Amounts that were subject to deferral
elections made in December of 2002 and December of 2003 under the 1993 Deferred
Compensation Plan for Executives and Key Employees for cycles that end on
December 31, 2005 and December 31, 2006. Such portions shall be governed by this
Plan instead of by the 1993 Deferred Compensation Plan for Executives and Key
Employees, with payout conditions substantially the same as the payouts elected
under such 1993 Deferred Compensation Plan for Executives and Key Employees
except to the extent necessary to

- 18 -



--------------------------------------------------------------------------------



 



    comply with Code Section 409A, in which case the payout conditions of this
Plan shall control.

IN WITNESS WHEREOF, the Company has executed this Plan restatement on
December 1, 2008.

                  CON-WAY INC.    
 
           
 
  By:        
 
     
 
Jennifer W. Pileggi    
 
  Its:   Senior Vice President, General Counsel and Secretary    

- 19 -



--------------------------------------------------------------------------------



 



ADMINISTRATIVE APPENDIX TO
CON-WAY INC.
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES AND KEY EMPLOYEES
AMENDED AND RESTATED DECEMBER, 2008
This Administrative Appendix to the Con-way Inc. 2005 Deferred Compensation Plan
for Executives and Key Employees (the “Plan”) sets forth the rules and
procedures governing the administration of the Plan as applied to benefits under
such Plan. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them under the Plan.
A. Claims Procedures

A.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant may deliver to the Plan Administrator a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant. All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant.   A.2  
Notification of Decision. The Plan Administrator shall consider a Claimant’s
claim within a reasonable time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Plan Administrator has
reached a conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to clarify or perfect the claim, and an
explanation of why such material or information is necessary; and

- 20 -



--------------------------------------------------------------------------------



 



  (iv)   an explanation of the claim review procedure set forth in Section A.3
below.

A.3   Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Plan Administrator that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Plan Administrator a written request for a review of the denial of the claim.
Thereafter, but not later than thirty (30) days after the review procedure
began, the Claimant (or the Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Plan
Administrator, in its sole discretion, may grant.

A.4   Decision on Review. The Plan Administrator shall render its decision on
review promptly, and not later than sixty (60) days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Plan
Administrator’s decision must be rendered within 120 days after such date. Such
decision must be written in a manner calculated to be understood by the Claimant
and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee deems relevant.

A.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article A is a mandatory prerequisite to a Participant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

B. Eligibility to Participate; Deferral Elections

B.1   Eligibility. The Committee has delegated to the Company’s Chief Executive
Officer the authority to select those employees who shall be eligible to
participate pursuant to Section 2.1 of the Plan. The Plan Administrator shall
give written notice to each such employee, which notice shall be effective on
the date the notice is given.   B.2   Participants with Plan Entry Dates of July
1. A Participant with a Plan Entry Date of July 1 in any Plan Year may elect to
defer only Base Annual Salary during that Plan Year, subject to a minimum
deferral of $1,000, and may not make Bonus deferral elections for their initial
Plan Year of participation. The amount of Base Annual Salary that a

- 21 -



--------------------------------------------------------------------------------



 



    Participant elects to defer shall be reduced, without the consent of the
affected Participant, to the extent necessary to provide for (i) any taxes that
are required to be withheld from amounts subject to Participant’s deferral
election, and (ii) any other amounts deducted from Participant’s Base Annual
Salary pursuant to applicable law.   B.3   Participants with Plan Entry Dates of
January 1.

  (a)   Minimum Deferrals. A Participant with a Plan Entry Date of January 1 for
any Plan Year may not elect to defer less than $2,000 of Base Annual Salary for
that Plan Year, less than $2,000 of Bonus for that Plan Year, or less than
$2,000 of any LTIP Award for any award cycle.     (b)   Maximum Deferrals. For
each Plan Year, a Participant with a Plan Entry Date of January 1 may defer up
to 90% of Base Annual Salary stated as a dollar amount, and up to 90% of his or
her Bonus, stated as a dollar or percentage amount, and For each award cycle
under the Long Term Incentive Plan (as amended from time to time), a Participant
with a Plan Entry Date of January 1 who participates in that plan may defer up
to 90% of the Participant’s LTIP Award for that award cycle stated as a dollar
or percentage amount.     (c)   Reductions of Deferrals. The amount of Base
Annual Salary, Bonus, and/or LTIP Award that a Participant elects to defer shall
be reduced, without the consent of the affected Participant, to the extent
necessary to provide for (i) any taxes that are required to be withheld from
amounts subject to Participant’s deferral election, and (ii) any other amounts
deducted from Participant’s Base Annual Salary, Bonus and/or LTIP Award pursuant
to applicable law.

B.4   Election to Defer.

  (a)   Generally. Upon becoming eligible to be a Participant under Section 2.1,
and for any Plan Year thereafter (subject to cancellations under Sections 4.2
and 8.1), a Participant who wishes to defer compensation under this Plan must
properly execute an Election Form on or before the last day of the applicable
Election Period. A Participant may complete and return the Election Form
electronically and such electronic transmission shall be treated as a valid
signature.     (b)   Election Form. As used in this Plan, the term “Election
Form” means the form prescribed by the Plan Administrator, by which the
Participant:

  (i)   indicates and agrees to defer a portion of the Participant’s Base Annual
Salary and Bonus for the Plan Year and/or LTIP Award; and     (ii)   specifies
whether amounts deferred under such Election Form are subject to a
Pre-Retirement Distribution election under the Plan and whether such amounts are
payable in installments or as a lump sum.

- 22 -



--------------------------------------------------------------------------------



 



  (c)   LTIP Award Deferrals. Notwithstanding the foregoing to the contrary, a
Participant may make an LTIP Award deferral election with respect to an award
cycle by delivering to the Plan Administrator a completed and signed Election
Form prior to the end of the calendar year prior the calendar year in which the
first year of such award cycle begins.     (d)   Other Requirements. A new
Election Form must be delivered to the Plan Administrator for each Plan Year. If
an Election Form is not delivered prior to the dates indicated above, no Base
Annual Salary Deferral Amount, Bonus Deferral Amount, or LTIP Deferral Amount,
as the case may be, shall be deferred for that Plan Year or award cycle. The
Plan Administrator may establish such other rules and procedures as it deems
appropriate relating to the making of deferral elections under the Plan.

B.5   Annual Election of Phantom Stock Units. During January of each Plan Year
prior to the commencement of installment payments, each Participant who is
currently eligible to make deferrals shall have the opportunity to elect (an
“Investment Change”) to transfer all or a portion of such Participant’s
Dollar-Denominated Account to such Participant’s Phantom Stock Account;
provided, however, that an Investment Change may not be elected with respect to
any portion of a Participant’s Dollar-Denominated Account that has been
designated for a Pre-Retirement Distribution, as defined in Plan Section 4.1
(the “Excluded Portion”). The amount to be subject to an Investment Change may
be determined as a dollar amount or a percentage of the Participant’s
Dollar-Denominated Account (excluding the Excluded Portion); provided, however,
that no less than five thousand dollars ($5,000) may be made subject to an
Investment Change. The amount subject to an Investment Change shall be
transferred, first, from such Participant’s earliest deferral under the Plan,
and thereafter from subsequent deferrals under the Plan in the order in which
they were elected until the entire amount subject to the Investment Change shall
have been transferred; provided that, effective January 1, 2007, the Participant
may elect to convert amounts credited to one or more Plan Year Account Balances,
in any order selected by the Participant. Each Investment Change election made
by a Participant pursuant to this Section B.5 shall be irrevocable when made and
shall be effective as of the February 1 following the date that the election is
made; provided, however, if the Company’s General Counsel shall have determined
that the blackout period for trading in Company securities shall be in effect as
to that Participant on February 1, then the Investment Change election shall be
null and void. The number of Phantom Stock Units to be credited to a
Participant’s Phantom Stock Account pursuant to an Investment Change shall be
determined in accordance with Section C.1(d).   B.6   Withholding of Deferral
Amounts. For each Plan Year, the Base Annual Salary portion of the Annual
Deferral Amount generally shall be withheld in equal amounts from each of the
Participant’s paychecks in the normal course through the Company’s regularly
scheduled payroll cycles, beginning on the January 1 or July 1 which such
Participant’s Deferral Election first takes effect. For January 1 entrants,
withholding is taken from Base Annual Salary over the first fifty (50) pay
periods beginning with the first full week earned and paid during the Plan Year.
For July 1 entrants, withholding is made over the

- 23 -



--------------------------------------------------------------------------------



 



    full weekly pay periods that are both earned and paid during the period July
1 through December 31. The Bonus portion of the Annual Deferral Amount shall be
withheld at the time or times the Bonus is or otherwise would be paid to the
Participant The deferred portion of an LTIP Award shall be withheld at the time
the LTIP Award otherwise would be paid to the Participant.   B.7   FICA Tax. Any
applicable FICA and other payroll taxes on amounts deferred under this Article,
including Base Annual Salary, Bonus and LTIP Award, may be withheld from that
portion of the Participant’s Base Annual Salary, Bonus and/or LTIP Award that is
not being deferred. If necessary, the Committee shall reduce the amount of Base
Annual Salary, Bonus and/or LTIP Award deferred, in order to enable the Company
to withhold all applicable FICA and other payroll taxes on amounts deferred
under this Article.

C. Returns Credited to Account Balances

C.1   Prior to any distribution of benefits under the Plan, returns in respect
of a Participant’s Dollar-Denominated Account and Phantom Stock Units in respect
of a Participant’s Phantom Stock Account shall be credited as follows.

  (a)   Dollar-Denominated Account for Plan Year Account Balances for 2005 and
2006.

  (i)   This subsection C.1(a) shall apply to Plan Year Account Balances for
2005 and 2006, except as otherwise provided in subsection C.1(c).     (ii)  
With respect to a Base Annual Salary Deferral Amount returns shall be credited
to such Participant’s Dollar-Denominated Account as though the portion of such
Base Annual Salary Deferral Amount withheld during any calendar quarter was
withheld on the first day of such calendar quarter.     (iii)   With respect to
a Bonus Deferral Amount, returns shall be credited to such Participant’s
Dollar-Denominated Account as though the deferral amount was withheld on the day
immediately following the last day of the applicable award cycle.     (iv)  
With respect to a deferred LTIP Award, returns shall be credited to such
Participant’s Dollar-Denominated Account as though the deferral amount was
withheld on the day immediately following the last day of the applicable award
cycle.     (v)   The balance in each Participant’s Dollar-Denominated Account
shall be compounded quarterly, using the Prime Rate, or such other rate as the
Committee may determine in its sole discretion prior to the beginning of a Plan
Year. In connection with any amounts that are transferred to a Participant’s
Phantom Stock Account in the first calendar quarter pursuant to an Investment
Change, a Participant’s Dollar Denominated Account

- 24 -



--------------------------------------------------------------------------------



 



      shall be credited with a return in respect of such amounts for such
quarter equal to one-third (1/3) of the return for such quarter.

  (b)   Dollar-Denominated Account for Plan Year Account Balances for Plan Years
after 2006.

  (i)   This subsection C.1(b) shall apply to Plan Year Account Balances for
Plan Years after 2006.     (ii)   With respect to a Base Annual Salary Deferral
Amount, returns shall be credited to such Participant’s Dollar-Denominated
Account as of the Friday following the week in which the Base Annual Salary is
earned or such other administratively reasonable date as shall be determined by
the Plan Administrator.     (iii)   With respect to a Bonus Deferral Amount,
returns shall be credited to such Participant’s Dollar-Denominated Account as of
the Friday following the date that the Bonus Deferral Amount is processed in the
payroll system or such other administratively reasonable date as shall be
determined by the Plan Administrator.     (iv)   With respect to a deferred LTIP
Award, returns shall be credited to such Participant’s Dollar-Denominated
Account as of the Friday following the date that the deferral amount is
processed in the payroll system or such other administratively reasonable date
as shall be determined by the Plan Administrator.     (v)   The Con-way
Administrative Committee shall designate a group of investments (and may make
changes to the designated group of investments from time to time as it deems
appropriate) from which Participants may select. Company stock shall not be
designated as an available investment. The performance of the investments
selected by the Participant will determine the gains or losses that will be
attributed to the portion of the Plan Year Account Balance in such Participant’s
Dollar-Denominated Account. The Con-way Administrative Committee shall report to
the Committee from time to time with respect to the designated investments (and
changes in designated investments), including an explanation of the reasons for
the designation (or change in designation).

  (c)   Election with respect to Dollar-Denominated Account for Plan Year
Account Balances for 2005 and 2006. Notwithstanding subsections C.1(a) and
(b) and subsections C.3(a) and (b), a Participant may elect to have any portion
of the Participant’s Dollar-Denominated Account for Plan Year Account Balances
for 2005 and 2006 treated for purposes of Section C.1(b)(v) and Section C.3 as a
Dollar-Denominated Account for Plan Year Account Balances for Plan Years after
2006. After any such election becomes effective, the performance of the

- 25 -



--------------------------------------------------------------------------------



 



      investments selected by the Participant from the designated group of
investments will determine the gains or losses that will be attributed to that
portion of such Participant’s Dollar-Denominated Account. Effective January 1,
2007, any such election shall take effect within an administratively reasonable
period after the election is made and shall be irrevocable.     (d)   Phantom
Stock Account. A Participant’s Phantom Stock Account shall consist of that
number of Phantom Stock Units credited with respect to (1) amounts transferred
pursuant to an Investment Change in accordance with the terms and conditions of
the Administrative Appendix and (2) Dividend Equivalents credited in respect of
Phantom Stock Units previously credited to the Participant’s Phantom Stock
Account, in each case as set forth below:

  (i)   The number of Phantom Stock Units to be credited to a Participant’s
Phantom Stock Account pursuant to an Investment Change shall be determined by
dividing (1) the dollar amount subject to the Investment Change by (2) the Fair
Market Value per share of Common Stock as of February 1 of the Plan Year to
which the Investment Change relates; and     (ii)   The number of Phantom Stock
Units to be credited to a Participant’s Phantom Stock Account in respect of
Dividend Equivalents shall be equal to (1) the per share dividend paid on a
share of Common Stock, multiplied by (2) the number of Phantom Stock Units
credited to the Participant’s Phantom Stock Account as of the record date for
such dividend, divided by (C) the Fair Market Value per share of Common Stock as
of the payment date for such dividend, such crediting to be made as of such
payment date.

C.2   Date Through Which Crediting under Section C.1 Occurs.

  (a)   Crediting Up to a Distribution Event. A Participant’s Dollar-Denominated
Account and Phantom Stock Account will be credited with returns in accordance
with Section C.1 up to the date of a Distribution Event; provided, however, that
in the case of a Pre-Retirement Distribution, any portion of a Participant’s
Dollar-Denominated Account treated as a Dollar-Denominated Account for Plan Year
Account Balances for Plan Years after 2006 pursuant to Section C.1(b) will be
credited with returns in accordance with Section C.1(b) up to that date which is
the fifteenth (15th) day of the last month of the calendar quarter immediately
preceding the Distribution Event or other such administratively reasonable date
prior to the date of the Distribution Event as may be determined by the Plan
Administrator.     (b)   Crediting Subsequent Returns. For purposes of crediting
subsequent returns in the event that installment payments are made pursuant to
Section C.3(a), a Participant’s Dollar-Denominated Account shall be reduced as
of the day on which each installment payment is made. For purposes of crediting
subsequent

- 26 -



--------------------------------------------------------------------------------



 



      returns in the event that installment payments are made pursuant to
Section C.3(b) or Section C.4(b), a Participant’s Dollar-Denominated Account or
Phantom Stock Account, as the case may be, shall be reduced as of that date
which is the fifteenth (15th) day of the last month of the calendar quarter
immediately preceding the calendar quarter in which the installment payment is
to be made or such other administratively reasonable date prior to such date as
may be determined by the Plan Administrator.

C.3   Dollar-Denominated Account Returns and Installment Distributions. In the
event a benefit is paid in installments, a Participant’s unpaid
Dollar-Denominated Account shall be credited as follows:

  (a)   For Plan Year Account Balances for 2005 and 2006.

  (i)   Application. This subsection C.3(a) shall apply to Plan Year Account
Balances for Plan Years 2005 and 2006, except as otherwise provided in
subsection C.1(c).     (ii)   Crediting. For each Plan Year, the undistributed
Dollar-Denominated Account shall be credited with a return equal to the Prime
Rate or such other rate as the Plan Administrator may determine in its sole
discretion prior to the beginning of a Plan Year. Returns shall start to accrue
under this Section C.3 as of the date that returns cease to accrue under
Section C.1 above.     (iii)   Installments. The installment payments shall be
determined by dividing the Participant’s Dollar-Denominated Account at the time
of the commencement of the installment payments by the number of payments over
the installment period. Each payment determined above will be considered the
principal portion of the installment payment. In addition, each installment
payment after the first installment payment will include a return calculated for
the preceding calendar quarter using the rate determined in Section C.3(a)(ii)
above. Installment payments shall commence on the first day of the calendar
quarter coincident with or next following that date which is thirty (30) days of
the Participant’s Distribution Event or within an administratively reasonable
period of time thereafter, but not before the time permitted by Section 5.2(b)
or 7.2(c). All additional installment payments shall be paid on the first day of
the remaining calendar quarters of the payment period or within an
administratively reasonable period of time thereafter. Payments made pursuant to
this Section C.3(a) within an “administratively reasonable period” shall be made
no later than thirty (30) days following the first day of the quarter.

- 27 -



--------------------------------------------------------------------------------



 



  (b)   For Plan Year Account Balances for Plan Years after 2006.

  (i)   Application. This subsection C.3(b) shall apply to Plan Year Account
Balances for Plan Years after 2006, except as otherwise provided in subsection
C.1(c).     (ii)   Crediting. Returns shall continue to be credited as provided
in Section C.1(b)(v).     (iii)   Installments. Installment payments shall be
determined based on the value of the Plan Year Account Balance as of that date
which is the fifteenth (15th) day of the last month of the calendar quarter
immediately preceding the calendar quarter in which the installment payment is
to be made or such other administratively reasonable date prior to such date as
may be determined by the Plan Administrator. The amount of each installment
payment made with respect to each Plan Year Account Balance shall be determined
by dividing the Participant’s Plan Year Account Balance by the number of the
remaining installment payments (including the installment payment being made at
that time).

C.4   Phantom Stock Account Distributions. Unless the Committee, in its sole
discretion, elects to make all or part of a distribution in cash, distributions
from a Participant’s Phantom Stock Account shall be made in the form of (i) one
share of Common Stock for each whole Phantom Stock Unit, plus (ii) cash in lieu
of any fractional Phantom Stock Unit.

  (a)   If a Participant’s Phantom Stock Account balance is to be distributed in
a lump sum and all or part of the balance is to be distributed in cash,
including cash in lieu of a fractional Phantom Share Unit, the amount of cash
will be determined based on the Fair Market Value of a share of Common Stock as
of the dates referenced in Section 1.18.     (b)   If a Participant’s Phantom
Stock Account balance is to be distributed in installments,

  (i)   Dividend Equivalents shall continue to accrue and be credited to such
Participant’s Phantom Stock Account in accordance with Section C.1(d)     (ii)  
during the installment period with respect to Phantom Stock Units that remain
credited to such Phantom Stock Account,     (iii)   the number of shares of
Common Stock to be delivered in a particular installment shall be determined by
dividing the number of Phantom Stock Units credited to the Participant’s Phantom
Stock Account immediately prior to such installment by the remaining number of
installments, with any fractional Phantom Stock Units paid in cash, and

- 28 -



--------------------------------------------------------------------------------



 



  (iv)   if all or part of the balance is to be distributed in cash, including
cash in lieu of a fractional Phantom Share Unit, the amount of cash will be
determined based on the Fair Market Value of a share of Common Stock as of that
date which is the fifteenth (15th) day of the last month of the immediately
preceding calendar quarter or an administratively reasonable date specified by
the Plan Administrator.

C.5   Statement of Accounts. The Plan Administrator shall send to each
Participant, within 120 days after the close of each Plan Year, a statement in
such form as the Committee deems desirable setting forth the amount of the
Participant’s Account Balance.   C.6   Fair Market Value. Notwithstanding
Section 1.24 to the contrary, with respect to calculations made pursuant to this
subsection, the Fair Market Value of a share of Common Stock shall mean the
closing price per share of Common Stock on the New York Stock Exchange on
February 1 of the relevant year (or, if February 1 falls on a non-trading day,
the immediately preceding trading day).

C. Beneficiary Designation

D.1   Beneficiary. Each Participant shall designate a Beneficiary to receive any
benefits payable under the Plan upon the Participant’s death.   D.2  
Beneficiary Designation. A Participant shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and submitting it to
the Plan Administrator or its delegate. Except as provided under Section D.3, a
Participant shall have the right to change a Beneficiary at any time without the
consent of the Beneficiary, by completing, signing and otherwise complying with
the terms of the Beneficiary Designation Form and the Plan Administrator’s rules
and procedures, as in effect from time to time. Upon the receipt by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Plan Administrator shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant with the Plan Administrator prior to death. Any beneficiary
designations made by Participant shall thereafter be automatically cancelled in
the event Participant subsequently divorces or remarries.   D.3   Spousal
Consent. A married Participant’s designation of someone other than the
Participant’s Spouse as primary beneficiary shall not be effective unless the
Spouse executes a consent in writing that acknowledges the effect of the
designation and is witnessed by a notary public. No consent is required if it is
established to the satisfaction of the Plan Administrator that consent cannot be
obtained because the Spouse cannot be located.   D.4   No Beneficiary
Designation. If a Participant fails to designate a Beneficiary as provided
above, the Participant’s designated Beneficiary shall be deemed to be the
surviving

- 29 -



--------------------------------------------------------------------------------



 



    Spouse. If the Participant has no surviving Spouse, the benefits otherwise
payable to a Beneficiary shall be paid to the Participant’s estate.   D.5  
Doubt as to Beneficiaries. If the Plan Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Plan
Administrator shall pay such amounts to the Participant’s estate.   D.6  
Discharge of Obligations. The payment of benefits under the Plan to a
Participant or Participant’s Beneficiary shall fully and completely discharge
the Company and the Participant’s Employer from all obligations under this Plan
with respect to the deceased Participant, Beneficiaries, and any others that may
be entitled to such benefits.   D.7   Beneficiary Designation Form. “Beneficiary
Designation Form” means the form established from time to time by the Plan
Administrator that a Participant completes, signs and returns to the Plan
Administrator to designate one or more Beneficiaries. A Participant may complete
and return the Beneficiary Designation Form electronically and such electronic
transmission shall be treated as a valid signature.

- 30 -



--------------------------------------------------------------------------------



 



COMPLIANCE APPENDIX TO
CON-WAY INC.
2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES AND KEY EMPLOYEES
AMENDED AND RESTATED DECEMBER 2008
This Compliance Appendix to the Con-way Inc. 2005 Deferred Compensation Plan for
Executives and Key Employees (the “Plan”) documents the transition rules used
for administration of the Plan implemented as a good faith effort to comply with
Section 409A of the Internal Revenue Code, as added by the American Jobs
Creation Act of 2004, prior to the final effective date of the final 409A
regulations.
Generally, these transition rules were applicable to deferrals posted on or
after January 1, 2005 and earnings attributable to those deferrals.
In 2008, the Plan was twice restated to comply with the final 409A regulations,
the first restatement was effective January 1, 2008 and the second was effective
January 1, 2009. The restated Plan documents the final rules applicable to
deferrals posted on or after January 1, 2005 and earnings attributable to those
earnings, except as modified by the transition rules described in this
Compliance Appendix.
Transition Rules used in 2005:
     Notice 2005-1, Q&A 22: Participants were permitted to elect in June 2005 to
defer annual bonus payments earned during the 2005 calendar year. Also, one
participant was permitted to elect in June 2005 to defer long-term incentive
plan payments earned the Value Management Plan. In each case, the bonus or
long-term incentive payment was calculated based on a performance period of at
least 12 months, and the election was made when more than 6 months remained in
the performance period. The annual bonus and the long-term incentive payment met
the criteria for “bonus compensation” under A-22 of Notice 2005-1.
     Notice 2005-1, Q&A 19: A small number of participants were permitted in
2005 to change the time and/or form of payment of amounts previously deferred
under the DCP. The deferral elections were made in accordance with the deferral
timing rules under Notice 2005-1. However, due to an administrative error, some
participants did not make payment elections at the same time that they made
deferral elections. These participants were allowed to make payment elections
prior to December 31, 2005 with regard to these deferral elections. The
elections were made in accordance with A-19(c) of Notice 2005-1.

- 31 -



--------------------------------------------------------------------------------



 



Transition Rule used in 2006:
     Notice 2005-1, Q&A 22: A participant was permitted to elect in June 2006 to
defer annual bonus payments earned during the 2006 calendar year. The bonus was
calculated based on a 12-month performance period, and the election was made
when more than 6 months remained in the performance period. The annual bonus met
the criteria for “bonus compensation” under A-22 of Notice 2005-1.
Transition Rule used in 2007:
     Notice 2007-86: Initial deferral elections for newly eligible participants
in 2007 were received on time, but the third party administrator’s web site gave
incorrect distribution options. By plan design, participants were supposed to
elect the same time and form of payment for both salary deferrals and bonus
deferrals, but the web site allowed these participants to make different
elections depending on the type of compensation.
During a special election period in 2007, participants were told that they had
to modify their elections so that they had a single time and form of payment for
all 2007 deferrals (regardless of the source of the compensation). These new
payment elections did not allow amounts deferred to a later year to be paid in
2007, nor did they allow amounts payable in 2007 to be deferred to a later year.
Accordingly, the payment elections complied with Section 3.01(B)(1)(.02) of
Notice 2007-86.

- 32 -